          Case 3:20-cv-00861-JCS Document 31 Filed 10/15/20 Page 1 of 2


 1   Siddharth Jhans (State Bar No. 254165)
     JHANS LAW
 2   1255 Treat Blvd, Suite 300
     Walnut Creek, CA 94597
 3   Telephone:    415.994.2653
     Email: sid@jhanslaw.com
 4
     Attorneys for Plaintiff
 5   MARIANNE KOHLMANN

 6
     Paulo B. McKeeby (SBN 00784571)
 7   Admitted Pro Hac Vice
     Email:     pmckeeby@reedsmith.com
 8   REED SMITH LLP
     2501 N. Harwood Street
 9   Suite 1700
     Dallas, TX 75201
10   Telephone: +1 469 680 4200
     Facsimile: +1 469 680 4299
11
     Attorneys for Defendant
12   TYLER TECHNOLOGIES, INC.

13
                                 UNITED STATES DISTRICT COURT
14
                              NORTHERN DISTRICT OF CALIFORNIA
15

16
     MARIANNE KOHLMANN,                          Case No. 3:20-cv-00861 JCS
17
                          Plaintiff,            STIPULATION FOR DISMISSAL WITH
18                                              PREJUDICE
            vs.
19
     TYLER TECHNOLOGIES, INC., an entity;       Complaint filed: January 6, 2020
20   and DOES 1 through 25, inclusive,
                                                Honorable Joseph C. Spero
21                        Defendants.

22

23

24

25

26

27

28

                               STIPULATION FOR DISMISSAL WITH PREJUDICE
            Case 3:20-cv-00861-JCS Document 31 Filed 10/15/20 Page 2 of 2


 1          Plaintiff Marianne Kohlmann and Defendant Tyler Technologies, Inc., by and through their

 2   respective counsel and pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), hereby stipulate

 3   and agree that the above-captioned lawsuit should be dismissed in its entirety with prejudice, with

 4   all parties to bear their own costs, disbursements, and attorneys’ fees in this matter.

 5          IT IS SO STIPULATED.

 6

 7          DATED: October 15, 2020                             JHANS LAW

 8

 9                                                              By: /s/ Siddharth Jhans
                                                                    Siddharth Jhans
10                                                                  Attorneys for Plaintiff
                                                                    Marianne Kohlmann
11

12

13          DATED: October 15, 2020                             REED SMITH LLP

14

15                                                              By: /s/ Paulo B. McKeeby
                                                                    Paulo B. McKeeby (Pro Hac Vice)
16                                                                  Attorneys for Defendant
                                                                    Tyler Technologies, Inc.
17

18

19                                          SIGNATURE ATTESTATION
20          Pursuant to Local Rule 5-1(i)(3), I, Siddharth Jhans, hereby attest under penalty of perjury
21   that concurrence in the filing of this document has been obtained from all signatories by a
                                          ES       CTDISTRI
22   conformed signature (/S/) within this
                                       AT e-filed document.
                                                      C
                                            T
                                                                         O
                                       S




                                                                          U
                                      ED




23
                                                                           RT




                                                         ERED
                                  UNIT




     Dated: October 15, 2020                        O ORDJHANS                   LAW
                                           IT IS S
24
                                                                                  R NIA




                                                                     Spero
                                                           seph C.
                                  NO




25   Dated: October 14, 2020                    Judge Jo
                                                                                 FO




                                                         By: /s/ Siddharth Jhans
                                   RT




                                                                             LI




26                                         ER                 Siddharth Jhans
                                       H




                                                                             A




                                              N                 C
                                                              F
                                                              Attorneys for Plaintiff
                                                D IS T IC T O
27                                                    R       Marianne Kohlmann
28
                                                      2
                                   STIPULATION FOR DISMISSAL WITH PREJUDICE
